Citation Nr: 1734211	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  14-23 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to rating in excess 50 percent for bilateral hearing loss disability.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, and her daughters, Ms. G.G. and Ms. T.G.


ATTORNEY FOR THE BOARD

Ben Winburn, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1944 to January 1947.  The Veteran died in July 2016.  The appellant is the Veteran's surviving spouse whom has been properly substituted in the appeal.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The appellant and her daughters testified at a videoconference hearing before the undersigned Veterans Law Judge in April 2017.  A transcript of that hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C. § 7107(a)(2) (2016).


FINDINGS OF FACT

1.  The Veteran's hearing impairment was no worse than Level VIII in either ear.

2.  The Veteran's combined rating was 60 percent.

3.  The Veteran was unable to obtain and maintain substantially gainful employment due to service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for bilateral hearing loss disability have not been met.  38 U.S.C. § 1155 (2016); 38 C.F.R. §§ 4.7, 4.85, Diagnostic Code 6100 (2016).

2.  The criteria for entitlement to a TDIU are met.  38 U.S.C. § 1155 (2016); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to an Increased Rating for Bilateral Hearing Loss Disability

The Veteran asserted that his bilateral hearing loss disability was more severe than was contemplated by his 50 percent rating.

In a December 2012 statement in support of his claim for an increased rating, the Veteran reported his bilateral hearing loss disability had continued to increase in severity.  He stated that he was deaf and in need of assistance in all of his daily activities because he could not communicate effectively, and that he considered himself handicapped due to his service-connected disabilities.

At an April 2013 VA audiology evaluation, the Veteran reported that he experienced difficulty hearing in all environments and that it had gotten significantly worse in the last few years.  The Veteran reported that his tinnitus was louder than it had been in the past and it would come on like a "freight train" and interrupt whatever he was doing.  The examiner noted that the Veteran's moderate to severe hearing loss would impact his ability to hear conversations over the phone, and make it difficult to hear in background noise.  The examiner noted that the Veteran would be assisted in understanding others if they were looking at him while speaking and such interactions took place in a quiet environment.  Audiometric testing results at that time were as follows:

Hertz
1000
2000
3000
4000
Average
Right
55
60
70
75
65
Left
70
75
75
75
73.75

Speech recognition ability was 50 percent in the right ear and 52 percent in the left ear.  The examiner confirmed the diagnosis of bilateral hearing loss disability.  Applying those values to the rating criteria results in a numeric designation of Level VIII in the right ear and Level VIII in the left ear.  38 C.F.R. § 4.85, Table VI (2016).  Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a 50 percent rating.  The Board notes that the Veteran's left ear hearing impairment satisfies the requirements for consideration as an exceptional pattern of hearing loss as outlined in.  However, application of the above values to Table VIa results in a numeric designation of Level IV.  38 C.F.R. § 4.85 (2016).  Therefore, it is most beneficial to the Veteran to consider his left ear hearing impairment under Table VI as noted above.

In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The April 2013 VA examiner clearly identified the effects that the Veteran's bilateral hearing loss disability had on his daily activities, the effects on his occupation, and the effects on the Veteran's social interactions.  Therefore, the Board finds that the VA examination report is in compliance with the requirements of Martinak.

There are no other audiogram reports of record showing the Veteran to have hearing impairment worse than that reported at the April 2013 VA audiology evaluation.

The Board finds that the Veteran is not entitled to a rating in excess of 50 percent for his bilateral hearing loss disability.  In this regard, the Veteran's bilateral hearing loss disability has not been shown to be worse than Level VIII in either ear.  Those results fall within the schedular criteria for a 50 percent rating.  Therefore, an increased rating for bilateral hearing loss disability is not warranted.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2016).

Entitlement to a TDIU

The Veteran asserted that he was unable to work in his profession as a mechanic as a result of his service-connected bilateral hearing loss disability and tinnitus.  

At the time of the Veteran's death, service connection was in effect for bilateral hearing loss disability, rated 50 percent; and tinnitus, rated 10 percent.  The Veteran's combined rating for his service-connected disabilities was 60 percent.  

For purposes of a single 60 percent disability, disabilities resulting from a common etiology or a single accident will count as a single disability.  38 C.F.R. § 4.16 (a)(2).  As the Veteran is service-connected for both bilateral hearing loss disability and tinnitus as a result of noise exposure during active service, those disabilities count as a single disability for the purposes of satisfying the TDIU eligibility requirements as they are the result of a common etiology.  Accordingly, the Veteran meets the minimum schedular criteria for the assignment of a TDIU.

In a December 2012 VA Form 21-8940, the Veteran reported that he last worked in 1995.  The Veteran reported that he had worked as a mechanic and truck driver following separation from service, and then as a self-employed mechanic from 1978 to 1995.  He reported that he stopped working because of his service-connected disabilities, and that he had not attempted to obtain employment since he became too disabled to work.  The Veteran stated that he had an 8th grade education.

As noted above, the April 2013 VA examiner noted that the Veteran's bilateral hearing loss disability and tinnitus would impact his ability to hear conversations over the phone, and make it difficult to hear in background noise.  The examiner noted that the Veteran would be assisted in understanding others if they were looking at him while speaking and such interactions took place in a quiet environment.

At the April 2017 Board hearing, the appellant and her daughters testified regarding the significant impact the Veteran's bilateral hearing loss disability and tinnitus had on his ability to work as a mechanic.  Specifically, the Veteran was reported to be unable to diagnose problems with vehicles as a result of his inability to properly hear the sound the engine or other components were making.  Further, the Veteran's bilateral hearing loss disability made it somewhat unsafe for him to even operate a vehicle, let alone operate any heavy equipment.   The appellant and her daughters also reported that the Veteran was unable to effectively interact with others as a result of his inability to hear in the presence of even the slightest background noise.  The Veteran was unable to interact with any customers as a result.  It was also reported that the Veteran's tinnitus caused significant issues with concentration and caused him to experience severe and incapacitating headaches.  

In light of the Veteran's occupational background and the functional limitations described, the Board finds that he was unable to obtain and maintain any substantially gainful employment in accordance with his background and education level as a result of his service-connected disabilities.  Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that entitlement to TDIU was warranted.  38 U.S.C. § 5107(b) (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to a rating in excess of 50 percent for bilateral hearing loss disability is denied.

Entitlement to a TDIU is granted.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


